Stephens, P. J.,
dissenting. While a landlord, after parting with possession of the premises, is under no duty to the tenant or any person lawfully on the premises to inspect the premises for the purpose of ascertaining if they are in need of repair, the landlord is nevertheless liable to persons lawfully upon the premises, for damages which may be caused by a defect in the premises as a result of the landlord’s negligence. Ross v. Jackson, 123 Ga. 657 (supra); Gledhill v. Harvey, 55 Ga. App. 322 (supra). While the landlord is under no duty to inspect unless notice has been given him of the existence of a defect, if he goes upon the premises he may be chargeable with notice .of any defect in them which he could have discovered by the exercise of ordinary care, whether in so doing he is making repairs or not. The landlord, in order to be negligent for failing to discover the defective condition of the premises, need not go upon the premises for the purpose of making repairs or inspecting the premises. If he is on the premises for any purpose whatsoever, and if from the particular facts it could reasonably be concluded that, by the exercise of ordinary care, he could observe and know of a defect which exists in the premises, he is negligent if he fails to discover it.
In Ocean Steamship Co. v. Hamilton, 112 Ga. 901, 903 (supra), it was ruled that “The provisions of this section [Code, § 61-112,] were in large part codified from the decision of this court in White v. Montgomery, 58 Ga. 201 (supra), in which it was clearly ruled that the duty of a landlord to make repairs did not arise, unless *376he either knew from personal observation of the existence of the defects, or was in some manner put upon notice thereof. In delivering the opinion of the court, Jackson, J.} cited approvingly the case of Guthman v. Castleberry, 48 Ga. 172, 49 Ga. 272 (supra), where it was held that before a landlord was under a duty of making repairs, notice to him of the need thereof was requisite, unless he was himself in a position to know that the making of such repairs was necessary.”
In Ross v. Jackson, supra, the Supreme Court held: “A landlord is liable to one lawfully present on the rented premises, by invitation of the tenant, for injuries arising from defective construction, or from failure to keep the premises in repair, where the defect is known to the landlord or in the exercise of reasonable diligence could have been known, and the injured person was himself in the exercise of due care.” See Gledhill v. Harvey, supra, wherein the same principle was laid down by this court. In Marr v. Dieter, 27 Ga. App. 711 (109 S. E. 532), it was held: “A landlord is responsible to a guest of his tenant for damages arising from defective construction or for damages from failure to keep the premises in repair. . . In the first case knowledge of the defective construction by the landlord is conclusively presumed. . . In the second case the landlord is entitled to notice, either actual or constructive [italics mine]. Ocean Steamship Co. v. Hamilton, 112 Ga. 903 (38 S. E. 204). . . The decision of the Supreme Court in Ross v. Jackson, 123 Ga. 657 (51 S. E. 578), properly construed, does not limit the responsibility of the landlord for improper construction to knowledge, actual or constructive, of the defective condition ‘before the tenancy was created.’” The petition in this case, which alleged that the landlord went upon the premises, and that there was a defective condition in a prominent portion of the premises, viz., the post holding up the balcony over the front doorway, which was decayed and rotten, and that the landlord was negligent in not discovering this defective condition, was good against general demurrer based on the ground that it did not show negligence on the part of the landlord. Eor the above reasons I dissent from the opinion of the majority in this case.